DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claim 1 of the application have been amended as follow:
(Currently Amended)  1. A projector including a first cooling target and a second cooling target different from the first cooling target, the projector comprising: 
a light source configured to emit light; 
a light modulator configured to modulate the light emitted from the light source; [[modulator]] 
a first cooling device configured to cool the first cooling target based on transformation of a refrigerant into gas; 
a second cooling device configured to cool the second cooling target; and 
a heat conduction member coupled to the first cooling device and the second cooling device, 
wherein 
the first cooling device includes: 
a refrigerant generator configured to generate the refrigerant; and 
a refrigerant sender configured to transfer the generated refrigerant to the first cooling target, 
the refrigerant generator includes: 
a moisture absorbing and desorbing member configured to rotate; 
a first blower configured to send air to a first portion of the moisture absorbing and desorbing member located in a first region; 
a heat exchanger coupled to the refrigerant sender; and 
a second blower configured to send, to the heat exchanger, the air around a second portion of the moisture absorbing and desorbing member located in a second region different from the first region, 
the second cooling device includes: 
a third blower configured to send the air to the second cooling target; and 
a circulation path on which the second cooling target is disposed and through which the air circulates between the third blower and the second cooling target, 
the heat conduction member includes: 
a heat absorber disposed on the circulation path and configured to absorb heat radiated from the second cooling target; and 
a heat dissipator disposed on [[theinside]] the inside of the first cooling device and configured to radiate the heat absorbed by the heat absorber, and the heat radiated from the heat dissipator is transferred to the second portion of the moisture absorbing and desorbing member.
Allowance
Claims 1-14 are allowed.
Regarding claim 1, the closest prior art references, Terao (US 20110242499 A1), Tsuchiya (US 20110037954 A1), Kimoto (US 20110032489 A1), and Osumi (US 7891819 B2), do not teach, by themselves or in combination with one another, “the first cooling device includes: a refrigerant generator configured to generate the refrigerant; and a refrigerant sender configured to transfer the generated refrigerant to the first cooling target, the refrigerant generator includes: a moisture absorbing and desorbing member configured to rotate; a first blower configured to send air to a first portion of the moisture absorbing and desorbing member located in a first region; a heat exchanger coupled to the refrigerant sender; and a second blower configured to send, to the heat exchanger, the air around a second portion of the moisture absorbing and desorbing member located in a second region different from the first region, the second cooling device includes: a third blower configured to send the air to the second cooling target; and a circulation path on which the second cooling target is disposed and through which the air circulates between the third blower and the second cooling target, the heat conduction member includes: a heat absorber disposed on the circulation path and configured to absorb heat radiated from the second cooling target; and a heat dissipator disposed on the inside of the first cooling device and configured to radiate the heat absorbed by the heat absorber, and the heat radiated from the heat dissipator is transferred to the second portion of the moisture absorbing and desorbing member.”  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claim 1 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claims 2-14 depend, directly or indirectly, on claim 1; hence they are also allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton, can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882